Citation Nr: 0503300	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the cervical spine.

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Although the veteran submitted his VA Form 9 in January 2003 
with contentions regarding his service-connected 
hypertension, the RO advised him in a March 2003 letter that 
the issue was not currently on appeal and that he must either 
reopen his claim or submit a notice of disagreement with the 
earlier decision.  To date, the veteran has not submitted a 
notice of disagreement or reopened his claim.  Therefore, the 
issue is not for appellate consideration.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for arthritis of the cervical spine, and 
entitlement to a disability rating in excess of 10 percent 
for arthritis of the left shoulder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has arthritis of the right shoulder.

2.  The evidence of record does not show that the currently 
diagnosed sinusitis is etiologically linked to the veteran's 
service or any incident therein.


CONCLUSIONS OF LAW

1.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service and may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in January 2003, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, in November 2001, prior to promulgation 
of the March 2002 rating decision, VA notified the veteran 
and his representative of the information and evidence not of 
record that is necessary to substantiate his claims for 
service connection.  In the discussion contained in this 
letter, the veteran was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his service connection claims, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or to 
submit directly to VA, medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between the disease or injury in 
service and his current disability.  The letter indicated 
that this evidence may be medical records or medical opinions 
from health care providers who have treated him.  The veteran 
was also asked to submit his own statements or statements 
from other individuals describing his disability symptoms.  
In addition, VA asked the veteran to furnish the names, 
addresses, places, and dates of treatment provided, as well 
as the conditions for which he received treatment, so that VA 
could request those records.  VA specifically asked the 
veteran to provide it with or identify any additional sources 
of evidence that could help to substantiate his claims.  
Thus, this letter informed the veteran of the evidence that 
he was responsible for submitting, the evidence VA would 
obtain on his behalf, and the need for the veteran to submit 
or identify any evidence that he possessed or knew of that 
pertains to his claims for service connection.  Hence, the 
content of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records.  The 
veteran has not alleged that there are any other obtainable 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's February 1962 enlistment medical examination 
report shows that clinical evaluation of his sinuses and 
upper extremities was normal.  In an August 1966 medical 
history report, he reported frequent or chronic colds, but 
denied sinusitis.  In April 1968, the veteran complained of 
pain in his right scapular region.  X-ray studies of the 
chest and right posterior ribs were within normal limits.  A 
January 1970 treatment record shows an assessment of probable 
chronic sinusitis.  However, X-ray studies of the paranasal 
sinuses, conducted that same month, revealed underdevelopment 
of the right frontal sinus.  The left frontal sinus was 
normal and both maxillary sinuses were clear, as were the 
sphenoid and ethmoid sinuses.  Thereafter, the veteran 
reported a history of sinusitis in periodic medical history 
reports.  He was diagnosed and treated for sinusitis in 
February 1975, October 1976, December 1977, September 1978 
and January 1981.  He was also diagnosed and treated for 
upper respiratory infections, allergic rhinitis and rhinorhea 
on several occasions.  In July 1986, the veteran complained 
of pain in his right shoulder and the middle of his back.  He 
reported having experienced such pain intermittently in the 
past.  The diagnosis was right parathoracic muscle strain.  

At the time of his June 1987 retirement physical examination, 
the veteran reported a history of sinusitis in February 1975 
and September 1978 that was successfully treated with 
medication.  He also reported a history of right shoulder 
pain and a parathoracic strain in July 1986, which remained 
symptomatic.  The accompanying medical examination report 
shows that clinical evaluation of the veteran's sinuses and 
upper extremities was normal.

An April 1988 VA general medical examination report shows the 
veteran relevantly complained of pain in his upper back and 
shoulders and sinus pain.  The examiner noted the veteran's 
sinus complaints.  The examination revealed no abnormalities 
of the sinuses.  The examiner did not address the veteran's 
complaints of shoulder pain.  The examiner opined that the 
veteran's sinus complaints were psychosomatic with no 
clinical findings.

An August 1988 VA special orthopedic examination report 
indicates that the veteran had very mild multiple 
degenerative joint disease, with most skeletal joints showing 
degenerative changes.  

VA treatment records, dating from November 1993 to July 1997, 
show the veteran complained of pain in the right hand and 
wrist joints and of occasional right arm numbness.  The 
diagnoses included right lateral epicondylitis and mild 
degenerative joint disease of the hands.  In May 1997, the 
veteran was seen for a history of bilateral shoulder pain of 
several years' duration.  The diagnosis was probable 
degenerative joint disease.  He continued to seek treatment 
for diagnosed degenerative joint disease of the right 
shoulder.  A July 1997 treatment record notes that the 
veteran had bilateral shoulder pain of nine to ten months' 
duration.  There was no history of trauma and the veteran 
described the pain as having an insidious onset.

VA treatment records, dating from January to November 2001, 
show the veteran continued to seek treatment for diagnosed 
degenerative joint disease, in multiple joints, and that he 
was diagnosed with allergic rhinitis in November 2001.

An October 2001 VA compensation examination shows the veteran 
complained of an inservice sinus infection.  The examiner 
noted that the veteran's claims file was unavailable for 
review.  There is no evidence that the veteran's head or 
sinus cavities were examined or X-rayed.  The diagnoses 
included sinusitis.

During an October 2001 VA orthopedic examination, the veteran 
complained of shoulder pain.  He was taking Celebrex for 
arthritis of multiple joints.  Examination revealed 
tenderness to palpation of the scapular and rhomboid areas in 
the upper back.  There was no relevant diagnosis

A January 2002 addendum to the October 2001 orthopedic 
examination report notes that the veteran had been 
experiencing problems with both shoulders for approximately 
three or four years.  X-ray studies of the right shoulder 
were negative for any abnormality.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Right Shoulder Arthritis

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed right shoulder arthritis.  In this regard, 
although the veteran has repeatedly been diagnosed with right 
shoulder arthritis, objective X-ray findings of the right 
shoulder, conducted in January 2002, show no evidence of 
arthritis.  Service connection is not in order in the absence 
of any residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
although the veteran had right shoulder complaints in service 
and was diagnosed with right parathoracic muscle strain, and 
he has current right shoulder complaints, there is no 
competent medical opinion etiologically linking his current 
right shoulder complaints to his service or his inservice 
right shoulder complaints.  Further, although the medical 
evidence shows right shoulder complaints in 1988, there are 
no further complaints until May 1997, almost ten years 
afterwards.  Therefore, the Board finds that there is no 
evidence that he has had continuity of right shoulder 
symptoms from the time of his discharge from service to the 
present.  

Although the veteran believes he currently has right shoulder 
arthritis as a result of service he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right shoulder arthritis.  38 
C.F.R. § 3.303.  

Sinusitis

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is also against the claim of 
entitlement to service connection for sinusitis.  Initially, 
although there was evidence of intermittent inservice 
treatment for diagnosed sinusitis and there is a current 
diagnosis of sinusitis, there is no competent medical 
evidence etiologically linking his current sinus complaints 
to his service.  While the veteran believes he currently has 
sinusitis as a result of service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, 
the claim for service connection for arthritis of the right 
shoulder must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right shoulder arthritis is denied.

Service connection for sinusitis is denied.


REMAND

With respect to the issues of entitlement to an initial 
disability rating in excess of 10 percent for arthritis of 
the cervical spine, and entitlement to a disability rating in 
excess of 10 percent for arthritis of the left shoulder, the 
record contains no document that satisfies the notification 
requirements of the VCAA for these discrete claims.  As a 
result, corrective action is needed to satisfy those 
requirements.

Next, the October 2001 VA orthopedic examination report did 
not adequately comment on whether there was any objective 
evidence of instability, weakened movement, excess 
fatigability or incoordination associated with the veteran's 
arthritis of the left shoulder and cervical spine.  Further, 
the examiner did not comment on painful motion, or attempt to 
quantify any painful motion present, in terms of functional 
loss.  The Board is of the opinion that the veteran should be 
provided another VA orthopedic examination with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  With respect to the issues of 
entitlement to an initial disability 
rating in excess of 10 percent for 
arthritis of the cervical spine, and 
entitlement to a disability rating in 
excess of 10 percent for arthritis of the 
left shoulder, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information and evidence not previously 
provided to the VA is necessary to 
substantiate a higher initial rating for 
the arthritis of the cervical spine, as 
well as an increase in the existing 
rating for the arthritis of the left 
shoulder, (i.e., evidence tending to show 
that these service-connected conditions 
have increased in severity and/or meet 
the criteria for the next higher rating).  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to said claims. 

2.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded another VA orthopedic 
examination, to determine the nature and 
extent of his arthritis of the cervical 
spine and of the left shoulder.  The 
examiner should be requested to specify 
the range of motion, in terms of degrees, 
and to identify any objective evidence of 
pain, painful motion, or functional loss 
due to pain as a result of the arthritis 
of the left shoulder and of the cervical 
spine.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to an initial disability 
rating in excess of 10 percent for 
arthritis of the cervical spine, and 
entitlement to a disability rating in 
excess of 10 percent for arthritis of the 
left shoulder.  If the determinations 
remain adverse to the veteran, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


